Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Response to Arguments
Acknowledgement is made of Applicant’s remark on 06/30/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 07/20/2022.
The application has been amended as follows:  
Please cancel claims 1 and 2.

 4. A method for preparing a pharmaceutical composition, comprising
(a) purifying an amphiphilic block copolymer comprising a hydrophilic block (A) and a hydrophobic block (B);
(b)  dissolving one or more poorly water-soluble drugs selected from the group consisting of paclitaxel and docetaxel, and the purified amphiphilic block copolymer obtained in step (a) in an organic solvent; and
(c) adding an aqueous solvent to the solution obtained in step (b) to form polymeric micelles,
wherein the amphiphilic block copolymer is purified bysublimation, 
wherein the sublimation is conducted at a temperature condition of from 80°C to 100°C and under a pressure condition of a vacuum degree of 10 torr or less,
wherein the hydrophilic block (A) is polyethylene glycol or monomethoxy polyethylene glycol, and the hydrophobic block (B) is polylactide, polyglycolide or a combination thereof; and
wherein the pharmaceutical composition contains, when stored at 40°C for 6 months, a related compound represented by the following Formula 1 in an amount of less than 0.58 part by weight, based on 100 parts by weight of the initial amount of the poorly water-soluble drug:
[Formula 1]

    PNG
    media_image1.png
    277
    397
    media_image1.png
    Greyscale

wherein
R1 is H or COCH3, and R2 is phenyl or OC(CH3)3.

13. The method according to claim 4, wherein the amphiphilic block copolymer has a number average molecular weight of 1,000 to 50,000 Daltons.

14. The method according to claim 4, wherein the amphiphilic block copolymer comprises an A-B type diblock copolymer consisting of a hydrophilic block (A) and a hydrophobic block (B), or a B-A-B type triblock copolymer.

15. The method according to claim 4, wherein the amphiphilic block copolymer comprises the hydrophilic block in an amount of 20 to 95% by weight, and the hydrophobic block in an amount of 5 to 80% by weight.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Kim (US2010/0280214A1). Kim discloses a sublimation process in the Comparative Example.
Comparative Example 1
Purification ofmPEG-PLA Diblock Copolymer Via Sublimation Process
First, 50 g of the mPEG-PLA obtained.from Preparation Example 1 was introduced into a
flask and dissolved at l 20°C. While agitating the polymer with a magnetic bar, the reaction
flask was connected to a vacuum pump to remove lactide at 1 torr or below via sublimation.
After the sublimation, lactide was precipitated on the surface of the flask, and the
precipitate was removed to obtain 46 g of a purified mPEG-PLA in a molten state. Then,
the lactide content and Sn (catalyst) content were measured The results are shown in the
following Table 1.
With respect to the sublimation process of Comparative Example 1, Kim states the
following at paragraph [0071] the crude mP EG-P LA obtained from Preparation Example 1 contains a significant amount oflactide and organometal. In the mPEG-PLA purified via a sublimation process according to Comparative Example 1, lactide and the catalyst still remain
with a very slight reduction in content.
However, Kim explicitly states a sublimation process in a negative manner as follows in [0005] As another approach, there has been suggested a method for removing monomers without using any solvent. In the method, after an amphiphilic copolymer containing a polylactide derivative is prepared, unreacted lactide monomers are removed under a high-temperature vacuum condition via sublimation based on the sublimation property of lactide. The method is favorable to commercialization. However, the method has difficulty in reducing the content
of residual monomers to 1 wt% or less. In addition, such long-period high temperature
vacuum conditions interrupt control of a desired molecular weight due to the pyrolysis of the resultant polymer. Further, an organometal catalyst used for the polymerization still remains after carrying out the method. One would reasonably expect any sublimation method to give the claimed related compound represented by the following Formula 1 in an amount of less than 0.58 part by weight, based on 100 parts by weight of the initial amount of the poorly water-soluble drug less than when stored at 40°C for 6 months. Therefore, the claims as amended are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4, 5, and 7-15 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628